                 Case 2:19-cv-01453-RSM Document 31 Filed 11/02/20 Page 1 of 2



                                                                              Judge Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7                                IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                         SEATTLE DIVISION
10   DEBBIE E. HULSE                                     No. 2:19-cv-01453-RSM
11                      Plaintiffs,                      ORDER GRANTING THE PARTIES
12             vs.                                       STIPULATED MOTION TO CONTINUE
                                                         TRIAL DATE
13   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY, a Foreign
14   Corporation, AND ALLSTATE INSURANCE
     COMPANY, a Foreign Corporation,
15
                        Defendants.
16

17                                                ORDER
18
              Based on the Stipulated Motion filed by the Parties, it is so ORDERED that the trial date
19
     in this matter will be continued to June 21, 2021. Further, an amended pre-trial scheduling order
20
     will be issued with dates in that order continued consistent with the new trial date.
21

22            DATED this 2nd day of November, 2020.

23


                                                   A
24

25
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE
27
      ORDER GRANTING THE STIPULATED MOTION TO                   LEWIS BRISBOIS BISGAARD & SMITH LLP
      CONTINUE TRIAL DATE - 1                                         1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
     4837-2780-8464.1
                 Case 2:19-cv-01453-RSM Document 31 Filed 11/02/20 Page 2 of 2




 1

 2   Presented by:

 3    /s/Mercedes Donchez                            /s/ Jonathan R. Missen
      Jeffrey J. Donchez, WSBA #17129             Heather M. Jensen, WSBA #29635
 4    Mercedes Donchez, WSBA #51085               Jonathan R. Missen, WSBA #42689
      Attorneys for Plaintiff                     Attorneys for Defendant State Farm
 5

 6
                                                  ___/s/Irene M. Hecht_______
 7                                                Irene M. Hecht, WSBA #18569
                                                  Maureen M. Falecki, WSBA #18569
 8                                                Attorneys for Defendant Allstate
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      ORDER GRANTING THE STIPULATED MOTION TO         LEWIS BRISBOIS BISGAARD & SMITH LLP
      CONTINUE TRIAL DATE - 2                               1111 Third Avenue, Suite 2700
                                                              Seattle, Washington 98101
                                                                     206.436.2020
     4837-2780-8464.1
